Citation Nr: 0102873	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for Hepatitis C.  

2.  Entitlement to an increased evaluation for post operative 
residuals of a gastric resection for peptic ulcer disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969 and from October 1973 to January 1978.  

This appeal arises from a May 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
Hepatitis C.  

In May 1998, the appellant presented a new claim of 
entitlement to an increased evaluation for post operative 
residuals of a gastric resection for peptic ulcer disease.  
This issue, however, is not currently developed or certified 
for appellate review. Accordingly, this matter is referred to 
the RO for appropriate consideration.  The Board takes this 
opportunity to note that it may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993). 


FINDING OF FACT

A timely substantive appeal to the claim of entitlement to an 
increased evaluation for post operative residuals of a 
gastric resection for peptic ulcer disease was not presented.


CONCLUSION OF LAW

The Board may not exercise appellate jurisdiction over the 
claim of entitlement to an increased evaluation for post 
operative residuals of a gastric resection for peptic ulcer 
disease.  38 U.S.C.A. 7104, 7105 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 1995, the RO denied a claim of entitlement to an 
increased evaluation for post operative residuals of a 
gastric resection for peptic ulcer disease.  Notice of that 
decision was issued in July 1995.  A notice of disagreement 
was received in August 1995, and a "supplemental" statement 
of the case was issued on May 23, 1996.  The veteran, 
however, did not thereafter submit a timely substantive 
appeal, and nothing meeting the regulatory standard for a 
substantive appeal was received from the representative prior 
to August 6, 1996.  August 6, 1996, was more than sixty days 
after the issuance of the "supplemental" statement of the 
case, and more than one year after the appellant was notified 
of the RO's July 1995 denial.  Under 38 U.S.C.A. § 7105 the 
veteran had only sixty days from the May 1996 
"supplemental" statement of the case to file a substantive 
appeal.  A timely appeal, however, was not timely filed.  In 
November 2000, the veteran was informed that the Board was 
raising the issue of the timeliness of his substantive 
appeal.  He did not respond.

Title 38, United States Code, Section 7105(d)(3) and 38 
C.F.R. 20.302(b) (2000), provide that after an appellant 
receives the statement of the case, he must file a 
substantive appeal within sixty days from the date the 
statement of the case is mailed or within the remainder of 
the one-year period from the date the notification of the 
decision was mailed, whichever period ends later.  By 
regulation, this substantive appeal must consist of either a 
VA Form 9, or correspondence containing the necessary 
information, that is, specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 C.F.R. 20.202 (2000).  The time period may be 
extended for a reasonable period on request for good cause 
shown.  No extension request was received from the veteran 
prior to the expiration of the statutorily designated 
deadline.

In this case, the appellant failed to submit a timely 
substantive appeal.  As such, the Board may not exercise 
appellate jurisdiction as a matter of law.  See National 
Black Media Coalition v. Federal Communications Comm'n, 760 
F.2d 1297, 1300 (D.C. Cir. 1985) (a lack of jurisdiction 
means "an inability to act, not merely in unappealing cases, 
but in compelling cases as well.")

The claim is dismissed.  38 U.S.C.A. 7104, 7105.


ORDER

The claim of entitlement to an increased evaluation for post 
operative residuals of a gastric resection for peptic ulcer 
disease is dismissed for lack of jurisdiction.


REMAND

The veteran contends that he has Hepatitis C as a result of 
his service in Vietnam.  The veteran has been diagnosed with 
Hepatitis C, but states that he does not ever remember 
suffering from symptoms of the disease.  

The Board notes that the veteran is currently in receipt of 
special monthly pension benefits due to residuals of organic 
brain syndrome with drug abuse, and an associated seizure 
disorder.  He has been an adjudicated incompetent since 
September 1981. 

A review of the available service medical records does not 
reflect a diagnosis of Hepatitis.  These records do, however, 
show treatment for amphetamine/speed abuse since service in 
Vietnam, as well as a history of alcohol abuse.  Moreover, 
service personnel records show that the appellant was wounded 
in action in February 1969, and service medical records show 
that in May 1974 he was hospitalized at Fort Campbell, 
Kentucky for several months for complaints of melena.  
Unfortunately, the records of the appellant's medical care 
after being wounded in action, as well as the complete record 
of his prolonged inpatient care at Fort Campbell, Kentucky 
Army Hospital are not available.  As these records may reveal 
the appellant's in-service receipt of blood products, as the 
veteran was diagnosed with chronic aggressive Hepatitis as 
early as 1978, and as the appellant stated during a VA 
hospitalization in December 1978 that he had received several 
blood transfusions, further development is in order under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Further development is also in order in light of the RO's May 
1997 denial of this claim under the "not well grounded" 
banner.  In this regard, the Veterans Claims Assistance Act 
of 2000 eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that links Hepatitis C to his 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from all identified 
treatment sources, to include the service 
medical records pertaining to the care 
provided the veteran after being wounded 
in action, the care provided in 1974 at 
Fort Campbell Army Hospital, and the 
postservice care provided at the Salem, 
Virginia VA Medical Center.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should then be afforded a 
comprehensive VA examination for the 
purpose of determining the etiology of 
his Hepatitis C.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  All tests 
deemed necessary by the examiner are to 
be performed.  The examiner is 
specifically requested to express a 
medical opinion whether it is at least as 
likely as not that Hepatis C is related 
to the appellant's military service.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
determine the etiology of the disorder, 
such testing or examination is to be 
accomplished.  The examination report 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


